[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 647 
EARL, J., reads mem. disposing of the matters as follows:
1st. Appeal from General Term order, affirming interlocutory judgment, dismissed. *Page 648 
2d. Appeal from General Term order, reversing order of trial court and allowing amendment of complaint, dismissed.
3d. Appeal from General Term order, denying stay of proceedings, dismissed.
4th. Motion to amend return denied.
5th. Motion to consolidate appeals denied.
6th. Motion to stay proceedings denied
All concur.
Ordered accordingly.